DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 0202/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:
	In regard to claim 1, the applicant amended the claim to recite a “non-imaging” optical emitter in the first limitation, however the examiner believes the applicant intended to include “non-imaging optical emitter” in the subsequent claim limitation(s), such as the claim limitation that reads “wherein the actuator and the pullback device are configured to coordinate movements of the optical emitter and the measurement apparatus”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable by Courtney et al. US 20140323860 A1 "Courtney" and further in view of Furukawa et al. US 20150119684 A1 “Furukawa”.
In regard to claim 1, Courtney teaches “A medical sensing system comprising: an […] optical emitter which is externally located to a vascular pathway and configured to externally emit optical pulses to tissue in a region of interest, wherein the optical emitter is connected to an actuator” [0050, 0051, 0055-0056, 0057, 0189, 0216, 0176]; and “a measurement apparatus configured to be placed within the vascular pathway in the region of interest, wherein the measurement apparatus is connected to a pullback device” [FIG. 13, 0173, 0008, 0121, 0119, 0115, 0116]; “wherein the actuator and the pullback device are configured to coordinate movements of the optical emitter and the measurement apparatus” [0208].
In regard to a medical sensing system comprising an optical emitter, Courtney discloses “The present invention provides novel means for implementing a combined ultrasound and optical imaging 
In regard to an optical emitter, Courtney discloses “An embodiment of the present invention provides an imaging probe for insertion into bodily lumens and cavities for imaging an interior of said bodily lumens and cavities of imaging exterior surfaces of a body, comprising: […] said imaging conduit including a fiber optic having a distal end and said imaging assembly including an optical emitter/collector including light directing and receiving means associated with said distal end of a fiber optic for directing light imaging energy out of a distal end of said fiber optic and receiving reflected light imaging energy signals and directing said received reflected light energy signals back to said image processing and display system […]” [0055-0056]. Therefore, since an embodiment of the invention provides an imaging probe with an imaging assembly that includes an optical emitter/collector, under broadest reasonable interpretation, the medical sensing system includes an optical emitter.
In regard to the optical emitter configured to externally emit optical pulses to tissue in a region of interest, Courtney discloses “said imaging assembly including a scanning mechanism configured to deliver said light from the optical emitter/collector […] the ultrasound transducer and the optical emitter/collector being positioned and oriented relative to each other to enable accurate co-registering of received reflected light imaging energy signals and reflected ultrasound imaging energy signals during scanning a region of interest” [0057]. Therefore, the ultrasound transducer and the optical emitter/collector are positioned and oriented relative to each other for scanning of the region of interest. Furthermore, Courtney discloses “However it is also possible that the emitter and/or receiver is mounted on a component of the imaging probe that does not rotate with the imaging assembly […]. This 
In regard to the optical emitter being connected to an actuator, Courtney discloses “The distal end of an optical imaging circuit 574 typically comprises a distal end of a fiber optic 410 combined with a lens 415, such as a GRIN lens and an optional spacer (not shown). The imaging conduit 578 comprises an artificial muscle actuator that has the property of being able to deform upon the application of an electrical charge” [0176]. In this case, the optical imaging circuit controls the operation of the optical emitter/collector, therefore, since the imaging conduit (i.e. associated with the optical imaging circuit 574 as shown in FIG. 14a and FIG. 14b) includes an artificial muscle actuator, under broadest reasonable interpretation the optical emitter is connected to an actuator to control its movement.
In regard to a measurement apparatus being configured to be placed within the vascular pathway in the region of interest, Courtney discloses in FIG. 13, “an embodiment of the imaging probe 550 configured to image simultaneously in the same general orientation and from the same general origin with both acoustic and optical means” [0173]. Since “High-resolution imaging has been used to measure vessel or plaque geometry, blood flow though diseased arteries, the effects of interventions on arterial plaque (such as by atherectomy, angioplasty and/or stenting)” [0008] and an imaging probe is necessary to perform this type of imaging, under broadest reasonable interpretation, this imaging probe constitutes a measurement apparatus. Furthermore, in regard to the measurement apparatus being 
In regard to the measurement apparatus being connected to a pullback device, Courtney discloses “The adapter 14 may also incorporate a pullback mechanism 49 (FIG. 2d) or a reciprocating push-pull mechanism to facilitate longitudinal translation of the imaging assembly” [0119]. Since the imaging assembly 30 “contains an ultrasound transducer that is both an emitter and receiver of acoustic energy” [0115] and “the imaging assembly 30 typically contains the distal tip of a fiber optic, as well as a combination of optical components such as a lens (such as a ball lens or GRIN lens), which collectively serve the purpose of acting as an optical receiver and may also serve as an optical emitter” [0116], under broadest reasonable interpretation, the imaging assembly includes the measurement apparatus (i.e. the ultrasound transducer and fiber optic components) that is connected to a pullback device (i.e. mechanism).
In regard to the actuator and pullback device being configured to coordinate movements of the optical emitter and the measurement apparatus, Courtney discloses “Yet another mode of operation for the present invention is the use of a transducer that combines acoustic transduction with an optical transducer where the transmitted energy is of one form and the received energy is of another. […] It should be apparent that the use of an optical emitter aligned and in combination with an acoustic receiver would be a good configuration to enable photoacoustic imaging […]” [0208]. In order for the optical emitter and the acoustic receiver (i.e. the ultrasound transducer) to remain aligned and in 
Courtney does not teach that the optical emitter is “a non-imaging optical emitter which is externally located to a vascular pathway” or that the measurement apparatus is “separate from the emitter”.
Furukawa teaches that the optical emitter is a non-imaging optical emitter which is externally located to a vascular pathway” [0036, FIG. 1] and that the measurement apparatus is “separate from the emitter” [FIG. 1].
In regard to the optical emitter being a non-imaging optical emitter which is externally located to a vascular pathway, Furukawa discloses “The light source 121 may be a pulsed light source capable of generating pulsed light of the order of nanoseconds to microseconds” [0036]. As shown in FIG. 1 the light source 121 is externally located to the subject 103, the subject undergoing a photoacoustic imaging procedure. Furthermore, since there is no direct connection between the light source 121 and the image processing unit 134, under broadest reasonable interpretation, the light source constitutes a non-imaging optical emitter which is externally located to a vascular pathway located within the subject 103.
In regard to the measurement apparatus being separate from the emitter, Furukawa discloses in FIG. 1 that the light source 121 (i.e. the non-imaging optical emitter) is externally located to the vascular pathways contained within the subject 103. Therefore, since the measurement device of Courtney is placed within the vascular pathway (i.e. Courtney [0121]) and the light source of Furukawa is externally located to the vascular pathway, under broadest reasonable interpretation, the measurement apparatus of Courtney is separate from the emitter (i.e. the non-imaging optical emitter) of Furukawa.

In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Courtney. Likewise, Courtney teaches “wherein the measurement apparatus is configured to: receive sound waves generated by the tissue as a result of interaction of the optical pulses with the tissue; transmit ultrasound signals; and receive ultrasound echo signals based on the transmitted ultrasound signals” [0116, 0115].
In regard to the measurement apparatus being configured to receive sound waves generated by the tissue as a result of interaction of the optical pulses with the tissue, Courtney discloses “For optical imaging, the imaging assembly 30 typically contains the distal tip of a fiber optic, as well as a combination of optical components such as a lens (such as a ball lens or GRIN lens), which collectively serve the purpose of acting as an optical receiver and may also serve as an optical emitter” [0116]. In this case, “The imaging probe 12 comprises an imaging assembly 30 […]. For the purposes of this invention, an imaging assembly 30 generally refers to the component of the imaging probe 12 from which the signals (acoustic or optical (or both)) are collected for the purposes of imaging a region that is proximate to the imaging assembly 30” [0115]. Since the imaging assembly 30 can acquire acoustic 
In regard to the measurement apparatus transmitting ultrasound signals and receiving ultrasound echoes based on the transmitted ultrasound signals, Courtney discloses “For example, for acoustic imaging, the imaging assembly 30 contains an ultrasound transducer that is both an emitter and a receiver of acoustic energy” [0115]. Since the imaging probe 12 contains an imaging assembly 30 and the imaging assembly contains an ultrasound transducer that is capable of acting as an emitter and receiver of acoustic energy, under broadest reasonable interpretation, the imaging probe 12 constitutes a measurement apparatus that is capable of transmitting ultrasound signals and receiving ultrasound echoes based on the transmitted ultrasound signals.
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Courtney. Likewise, Courtney “further comprising a processing engine in communication with the measurement apparatus, the processing engine operable to produce an image of the region of interest based on the received sound waves and the received ultrasound echo signals” [0234, 0233, 0111].
In regard to a processing engine being in communication with the measurement apparatus, Courtney discloses “In addition, the software and image processing algorithms that enables such analysis of the combined imaging means need not be on the acquisition station. Once the imaging data is acquired, the imaging data can be transferred to allow analysis to occur offline on a separate set of one or more processing units” [0234]. In order for the one or more processing units (i.e. processing engine) to carry out the image processing algorithms on the imaging data, the processing engine had to 
In regard to the processing engine being operable to produce an image of the region of interest based on the received sound waves and the received ultrasound echo signals, Courtney discloses “As shown in FIG. 25b, the signal properties 248 from the more than one modalities of imaging in the co-registered region of interest are used to generate an assessment of the composition of one or more pixels in the composite image that correspond to the region of interest analyzed […] The process of assessing the composition of a region of interest can be repeated several times over for different regions of interest to generate a composite image” [0233]. Therefore, composite images from more than one modality can be analyzed in order to assess the characteristics of the region of interest. Furthermore, Courtney discloses “The image processing and display system 16 comprises the necessary hardware to support one or more of the following imaging modalities: 1) ultrasound, 2) optical coherence tomography, 3) angioscopy, 4) infrared imaging, 5) near infrared imaging, 6) Raman spectroscopy-based imaging and 7) fluorescence imaging” [0111]. Since the image processing and display system 16 can support ultrasound and optical coherence tomography, under broadest reasonable interpretation, the processing engine (i.e. the one or more processing units) is capable of producing an image of the region of interest based on the received sound waves and the received ultrasound echo signals.
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Courtney. Likewise, 
In regard to a display being in communication with the processing engine, Courtney discloses “The image processing and display system 16 comprises the necessary hardware to support one or more of the following imaging modalities: 1) ultrasound, 2) optical coherence tomography, 3) angioscopy, 4) infrared imaging, 5) near infrared imaging, 6) Raman spectroscopy-based imaging and 7) fluorescence imaging” [0111]. Since the image processing and display system are in conjunction with one another, under broadest reasonable interpretation, the display is in communication with the processing engine. Furthermore, Courtney discloses “A display and user interface 22 is also optionally provided for with real time display or display of data at a time later than the time at which imaging data is acquired” [0114]. In order for the display and user interface 22 to be able to display the imaging data, the display had to have been in communication with the processing engine.
In regard to the display being configured to visually display the image of the region of interest, Courtney discloses “FIG. 25a shows a schematic representation of an inner border 245 identified by OCT, an outer border 246 identified in the second image by IVUS and a region of interest 247 used for analysis of the OCT and ultrasound signal properties. As shown in FIG. 25b, the signal properties 248 from the more than one modalities of imaging in the co-registered region of interest are used to generate an assessment of the composition of one or more pixels in the composite image that correspond to the region of interest analyzed […] The process of assessing the composition of a region of interest can be repeated several times over for different regions of interest to generate a composite image” [0233]. In this case, since the assessment of the composition of a region of interest can be repeated in order to generate a composite image, under broadest reasonable interpretation, this generated composite image can be displayed to the user via the display and user interface 22. Since the composite image contains the co-registered region of interest to be analyzed, and the composite image can be displayed to the 
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Courtney. Likewise, Courtney teaches “wherein the actuator is in communication with the pullback device” [0176, 0119, 0115, 0116, and 0208].
In regard to the actuator, Courtney discloses “The distal end of an optical imaging circuit 574 typically comprises a distal end of a fiber optic 410 combined with a lens 415, such as a GRIN lens and an optional spacer (not shown). The imaging conduit 578 comprises an artificial muscle actuator that has the property of being able to deform upon the application of an electrical charge” [0176]. In this case, the optical imaging circuit controls the operation of the optical emitter/collector, therefore, since the imaging conduit (i.e. associated with the optical imaging circuit 574 as shown in FIG. 14a and FIG. 14b) includes an artificial muscle actuator, under broadest reasonable interpretation the optical emitter is connected to an actuator to control its movement.
In regard to the pullback device, Courtney discloses “The adapter 14 may also incorporate a pullback mechanism 49 (FIG. 2d) or a reciprocating push-pull mechanism to facilitate longitudinal translation of the imaging assembly” [0119]. Furthermore, Courtney discloses that the imaging assembly 30 “contains an ultrasound transducer that is both an emitter and receiver of acoustic energy” [0115] 
In regard to the actuator being in communication with the pullback device, Courtney discloses “Yet another mode of operation for the present invention is the use of a transducer that combines acoustic transduction with an optical transducer where the transmitted energy is of one form and the received energy is of another. […] It should be apparent that the use of an optical emitter aligned and in combination with an acoustic receiver would be a good configuration to enable photoacoustic imaging […]” [0208]. In order for the optical emitter and the acoustic receiver (i.e. the ultrasound transducer) to remain aligned and in combination with each other to perform photoacoustic imaging, under broadest reasonable interpretation the actuator (i.e. controlling the optical emitter) and the pullback device (i.e. controlling the measurement apparatus) had to have been in communication with each other in order to perform this type of imaging.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Courtney. Likewise, Courtney teaches “wherein the actuator and pullback device move the optical emitter and the measurement apparatus together” [0176, 0119, 0115, 0116, FIG. 14a, 0175, FIG. 14b].
In regard to the actuator, Courtney discloses “The distal end of an optical imaging circuit 574 typically comprises a distal end of a fiber optic 410 combined with a lens 415, such as a GRIN lens and an optional spacer (not shown). The imaging conduit 578 comprises an artificial muscle actuator that has 
In regard to the pullback device, Courtney discloses “The adapter 14 may also incorporate a pullback mechanism 49 (FIG. 2d) or a reciprocating push-pull mechanism to facilitate longitudinal translation of the imaging assembly” [0119]. Furthermore, Courtney discloses that the imaging assembly 30 “contains an ultrasound transducer that is both an emitter and receiver of acoustic energy” [0115] and “the imaging assembly 30 typically contains the distal tip of a fiber optic, as well as a combination of optical components such as a lens (such as a ball lens or GRIN lens), which collectively serve the purpose of acting as an optical receiver and may also serve as an optical emitter” [0116], under broadest reasonable interpretation, the imaging assembly includes the measurement apparatus (i.e. the ultrasound transducer and fiber optic components) that is connected to a pullback device (i.e. mechanism).  Therefore, the imaging assembly is capable of being manipulated by a pullback mechanism (i.e. a pullback device). 
In regard to the actuator and pullback device moving the optical emitter and the measurement apparatus together, Courtney discloses in FIG. 14a that “The acoustic transducer 412 is configured for imaging in a substantially forward-looking direction indicated by arrow 413. A distal end of an optical imaging circuit 574 is configured for imaging in a substantial forward-looking direction indicated by arrow 414” [0175]. In this case, the optical imaging circuit 574 “typically comprises a distal end of a fiber optic 410 combined with a lens 415, such as a GRIN lens and an optional spacer (not shown)” [0176]. Since “the imaging assembly 30 typically contains the distal tip of a fiber optic, as well as a combination of optical components such as a lens (such as a ball lens or GRIN lens), which collectively serve the 
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Courtney. Likewise, Courtney teaches “wherein the actuator and the pullback device move the optical emitter and the measurement apparatus together with synchronized movements” [0176, 0119, 0115, 0116, FIG. 14a, 0175, FIG. 14b].
In regard to the actuator, Courtney discloses “The distal end of an optical imaging circuit 574 typically comprises a distal end of a fiber optic 410 combined with a lens 415, such as a GRIN lens and an optional spacer (not shown). The imaging conduit 578 comprises an artificial muscle actuator that has the property of being able to deform upon the application of an electrical charge” [0176]. In this case, the optical imaging circuit controls the operation of the optical emitter/collector, therefore, since the imaging conduit (i.e. associated with the optical imaging circuit 574 as shown in FIG. 14a and FIG. 14b) includes an artificial muscle actuator, under broadest reasonable interpretation the optical emitter is connected to an actuator to control its movement.

In regard to the actuator and pullback device moving the optical emitter and the measurement apparatus together, Courtney discloses in FIG. 14a that “The acoustic transducer 412 is configured for imaging in a substantially forward-looking direction indicated by arrow 413. A distal end of an optical imaging circuit 574 is configured for imaging in a substantial forward-looking direction indicated by arrow 414” [0175]. In this case, the optical imaging circuit 574 “typically comprises a distal end of a fiber optic 410 combined with a lens 415, such as a GRIN lens and an optional spacer (not shown)” [0176]. Since “the imaging assembly 30 typically contains the distal tip of a fiber optic, as well as a combination of optical components such as a lens (such as a ball lens or GRIN lens), which collectively serve the purpose of acting as an optical receiver and may also serve as an optical emitter” [0116], and the optical imaging circuit 574 contains the optic fiber and lens, under broadest reasonable interpretation, the optical imaging circuit 574 constitutes an optical emitter. Additionally, since the acoustic transducer 412 (i.e. ultrasound transducer) is included within the imaging assembly 572 and the acoustic transducer that is “both an emitter and a receiver of acoustic energy” [0115], under broadest reasonable 
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Courtney. Likewise, Courtney teaches “further comprising a controller operable to control the actuator and the pullback device” [0176, 0119, 0115, 0116, FIG. 1].
In regard to the actuator, Courtney discloses “The distal end of an optical imaging circuit 574 typically comprises a distal end of a fiber optic 410 combined with a lens 415, such as a GRIN lens and an optional spacer (not shown). The imaging conduit 578 comprises an artificial muscle actuator that has the property of being able to deform upon the application of an electrical charge” [0176]. Since “the imaging assembly 30 typically contains the distal tip of a fiber optic, as well as a combination of optical components such as a lens (such as a ball lens or GRIN lens), which collectively serve the purpose of acting as an optical receiver and may also serve as an optical emitter” [0116], and the optical imaging circuit 574 contains the optic fiber and lens, under broadest reasonable interpretation, the optical imaging circuit 574 constitutes an optical emitter. Furthermore, since the imaging conduit 578 (i.e. associated with the optical imaging circuit 574 as shown in FIG. 14a and FIG. 14b) includes an artificial muscle actuator, under broadest reasonable interpretation the optical emitter is connected to an actuator to control its movement. 
In regard to the pullback device, Courtney discloses “The adapter 14 may also incorporate a pullback mechanism 49 (FIG. 2d) or a reciprocating push-pull mechanism to facilitate longitudinal translation of the imaging assembly” [0119]. Furthermore, since Courtney discloses that the imaging 
In regard to a controller operable to control the actuator and the pullback device, Courtney discloses in FIG. 1 that the controller and processing unit(s) 18 include a motor drive controller and position sensing components that are connected to the adapter 14 which includes a motor drive unit and a pullback component. By definition an actuator provides movement to a component. Since the optical imaging circuit 574 is associated with and imaging conduit 578 comprises an artificial muscle actuator, under broadest reasonable interpretation, the motor drive controller within the adapter 14 is capable of controlling the movements produced by the artificial muscle actuator. Furthermore, FIG. 1 shows that the adapter 14 is connected with the “imaging probe 12 which comprises an imaging assembly 30 near its distal end 32” [0115]. As established previously the imaging assembly 30 “contains an ultrasound transducer that is both an emitter and receiver of acoustic energy” [0115] and an “optical emitter” [0116]. Therefore, since the adapter is connected with the imaging assembly and the controller and processing units 18 are connected to the adapter, under broadest reasonable interpretation the controller and processing units 18 are operable to control the actuator and the pullback.
In regard to claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Courtney. Likewise, 
In regard to the actuator, Courtney discloses “The distal end of an optical imaging circuit 574 typically comprises a distal end of a fiber optic 410 combined with a lens 415, such as a GRIN lens and an optional spacer (not shown). The imaging conduit 578 comprises an artificial muscle actuator that has the property of being able to deform upon the application of an electrical charge” [0176]. Since “the imaging assembly 30 typically contains the distal tip of a fiber optic, as well as a combination of optical components such as a lens (such as a ball lens or GRIN lens), which collectively serve the purpose of acting as an optical receiver and may also serve as an optical emitter” [0116], and the optical imaging circuit 574 contains the optic fiber and lens, under broadest reasonable interpretation, the optical imaging circuit 574 constitutes an optical emitter. Furthermore, since the imaging conduit 578 (i.e. associated with the optical imaging circuit 574 as shown in FIG. 14a and FIG. 14b) includes an artificial muscle actuator, under broadest reasonable interpretation the optical emitter is connected to an actuator to control its movement. 
In regard to the pullback device, Courtney discloses “The adapter 14 may also incorporate a pullback mechanism 49 (FIG. 2d) or a reciprocating push-pull mechanism to facilitate longitudinal translation of the imaging assembly” [0119]. Furthermore, Courtney discloses that the imaging assembly 30 “contains an ultrasound transducer that is both an emitter and receiver of acoustic energy” [0115] and “the imaging assembly 30 typically contains the distal tip of a fiber optic, as well as a combination of optical components such as a lens (such as a ball lens or GRIN lens), which collectively serve the purpose of acting as an optical receiver and may also serve as an optical emitter” [0116], under broadest reasonable interpretation, the imaging assembly includes the measurement apparatus (i.e. the ultrasound transducer) that is connected to a pullback device (i.e. mechanism). Therefore, the imaging 
In regard to the controller being operable to synchronize movements of the optical emitter and the measurement apparatus, Courtney discloses in FIG. 1 that the controller and processing unit(s) 18 include a motor drive controller, position sensing, and timing circuitry components that are connected to the adapter 14 which includes a motor drive unit and a pullback component. Since “The controller and processing units 18, if included in a particular implementation of the present invention, serve multiple purposes and the components would be markedly adapted based on the needs of a particular imaging system” [0114] and the controller and processing units 18 (i.e. controller) include timing circuitry, under broadest reasonable interpretation, the controller can be operable to synchronize movements of the optical emitter and the measurement apparatus.
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Courtney. Likewise, Courtney teaches “wherein the measurement apparatus further comprises at least one ultrasound transducer configured to transmit ultrasound signals and receive ultrasound echo signals based on the transmitted ultrasound signals” [0115].
In regard to the measurement apparatus including at least one ultrasound transducer configured to transmit ultrasound signals and receive ultrasound echo signals based on the transmitted ultrasound signals, Courtney discloses “The imaging probe 12 comprises an imaging assembly 30 near its distal end 32, an optional conduit 34 along a substantial portion of its length, and a connector 36 at its proximal end 38. For the purposes of this invention, an imaging assembly 30 generally refers to the component of the imaging probe 12 from which the signals (acoustic or optical (or both)) are collected for the purposes of imaging a region that is proximate to the imaging assembly 30. […] For example, for acoustic imaging, the imaging assembly 30 contains an ultrasound transducer that is both an emitter 
In regard to claim 11, due to its dependence on claim 10 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Courtney. Likewise, Courtney teaches “wherein the at least one ultrasound transducer is further configured to receive sound waves generated by the tissue as a result of interaction of the optical pulses with the tissue” [0130, 0208].
In regard to the at least one ultrasound transducer being configured to receive sound waves generated by the tissue as a result of interaction of the optical pulses with the tissue, Courtney discloses “Referring to FIG. 4a, an imaging probe 399 is provided which is configured to allow imaging by acoustic and optical means in the same direction, so that an acoustic transducer that allows light energy to travel through a channel in the transducer is utilized. Essentially, probe 399 uses an acoustic transducer 402 that is altered to have an optically transmissive channel made through its substrate” [0130]. Since the acoustic transducer (i.e. the ultrasound transducer) can be altered to have an optically transmissive channel, this channel would allow for optical pulses to enter the tissue and interact with said tissue so as to produce sound waves. Furthermore, Courtney discloses “Yet another mode of operation for the present invention is the use of a transducer that combines acoustic transduction with an optical transducer where the transmitted energy is of one form and the received energy is of another. For example, photoacoustic imaging comprises delivery of light-based energy to an imaged region. The photons interact with the imaged region and create acoustic energy as part of their interaction with the 
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Courtney. Likewise, Courtney teaches “wherein the measurement apparatus further comprises at least one photoacoustic transducer configured to receive sound waves generated by the tissue as a result of interaction of the optical pulses with the tissue” [0208].
In regard to the measurement apparatus including at least one photoacoustic transducer configured to receive sound waves generated by the tissue as a result of interaction of the optical pulses with the tissue, Courtney discloses “Yet another mode of operation for the present invention is the use of a transducer that combines acoustic transduction with an optical transducer where the transmitted energy is of one form and the received energy is of another. For example, photoacoustic imaging comprises delivery of light-based energy to an imaged region. The photons interact with the imaged region and create acoustic energy as part of their interaction with the medium in which they propagate. This acoustic energy is often in the form of ultrasound waves, and can be detected by an ultrasound transducer. It should be apparent that the use of an optical emitter aligned and in combination with an acoustic receiver would be a good configuration to enable photoacoustic imaging” [0208]. In this case, 
In regard to claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Courtney. Likewise, Courtney teaches “wherein the at least one photoacoustic transducer and the at least [one] ultrasound transducer are configured to alternate in receiving sound waves and ultrasound echo signals” [0057, FIG. 1, 0114].
In regard to the at least one photoacoustic transducer and the at least [one] ultrasound transducer alternating in receiving sound waves and ultrasound echo signals, Courtney discloses “b) said imaging assembly including a scanning mechanism configured to deliver said light from the optical emitter/collector and ultrasound from said ultrasound transducer along pre-selected paths out of said hollow shaft, the ultrasound transducer and the optical emitter/collector being positioned and oriented relative to each other to enable accurate co-registering of received reflected light imaging energy signals and reflected ultrasound imaging energy signals during scanning a region of interest” [0057]. In this case, the reflected light imaging energy signal represents a sound wave and the reflected ultrasound imaging energy signal corresponds to ultrasound echo signals. Additionally, since the imaging assembly includes an optical emitter/collector, under broadest reasonable interpretation, the optical collector constitutes a photoacoustic transducer. Furthermore, Courtney discloses in FIG. 1 that the controller and processing unit(s) 18 include a motor drive controller, position sensing, and timing circuitry 
In regard to claim 14, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Courtney. Likewise, Courtney teaches “wherein the at least one photoacoustic transducer is disposed circumferentially around a distal portion of the measurement apparatus” [0208, FIGS. 7a-7e, 0076, 0152].
In regard to the photoacoustic transducer, Courtney discloses “Yet another mode of operation for the present invention is the use of a transducer that combines acoustic transduction with an optical transducer where the transmitted energy is of one form and the received energy is of another. For example, photoacoustic imaging comprises delivery of light-based energy to an imaged region. The photons interact with the imaged region and create acoustic energy as part of their interaction with the medium in which they propagate. This acoustic energy is often in the form of ultrasound waves, and can be detected by an ultrasound transducer. It should be apparent that the use of an optical emitter aligned and in combination with an acoustic receiver would be a good configuration to enable photoacoustic imaging” [0208]. In this case, the ultrasound transducer is configured to detect the acoustic energy in the form of ultrasonic waves that arose as a result of a light-based energy or photons interacting within the medium of the imaged region (i.e. the tissue). Additionally, since the optical emitter is aligned with the acoustic receiver (i.e. the ultrasound transducer) and this configuration enables photoacoustic imaging, under broadest reasonable interpretation, the acoustic receiver 
In regard to the at least one photoacoustic transducer being disposed circumferentially around a distal portion of the measurement apparatus, Courtney discloses “FIGS. 7a to 7e show examples of ultrasound transducers that have an optical apparatus for transmitting and/or receiving optical imaging energy either on top of or recessed within an acoustic transducer” [0076]. Since these ultrasound transducers contain an optical apparatus (i.e. an optical emitter) either on top or recessed within the acoustic transducer, under broadest reasonable interpretation, these transducers constitute photoacoustic transducers. Furthermore, Courtney discloses “FIG. 7d shows an imaging probe 516 that employs a composite transducer for the acoustic imaging means. In this case the composite transducer is a transducer comprising more than one signal generating element, or pillars 520. The composite transducer in FIG. 7d comprises four pillars 520. The channels 522 in between the pillars 520 leave a channel 522 for one or more distal ends of optical imaging circuit 428 to be placed within the confines of the composite acoustic transducer” [0152]. Since the composite transducer can include four pillars 520 and can be arranged such that the distal end of the optical emitter (i.e. the optical imaging circuit) can be located centrally (see FIG. 7d), under broadest reasonable interpretation, these pillars 520 constitute an at least one photoacoustic transducer that is disposed circumferentially around a distal portion of the measurement apparatus.
In regard to claim 15, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Courtney. Likewise, Courtney teaches “wherein the at least one photoacoustic transducer is coupled to a drive member that rotates the at least one photoacoustic transducer around a longitudinal axis of the measurement apparatus” [0119, 0057, 0159].

Response to Arguments
Applicant’s arguments, see Remarks page 6, filed on 02/02/2021, with respect to the objections to the specification and claims have been fully considered and are persuasive given the amendments to 
Applicant’s arguments, see Remarks page 6, filed on 02/02/2021, with respect to the interpretation of claim 15 under 35 U.S.C. 112(f) claims have been fully considered and are persuasive. That being said, the examiner recognizes that the drive member is described in the specification when it states that “In other embodiments, the sensors 106 are disposed radially across the measurement apparatus 102, on a moveable drive member connected to the measurement apparatus 102, or on one or more planar arrays connected to the measurement apparatus 102” [0032] and “The pullback device 138 may also be placed in communication with another motivation device such as an actuator to drive an external optical emitter” [0036]. Therefore, there is sufficient structure for the drive member and the examiner maintains that the drive member is being interpreted broadly in accordance with the ordinary meaning of the term in light of the specification. The interpretation of claim 15 under 35 U.S.C. 112(f) in the non-final office action of 11/06/2020 has been withdrawn.
Applicant’s arguments, see Remarks page 7-8, filed 02/02/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 102(a)(2) have been fully considered and persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Furukawa et al. US 20150119684 A1 “Furukawa” as stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shah US 20130046167 A1 “Shah”.
Shah is pertinent to the applicant’s disclosure because it includes “A system comprising: a catheter including an elongated flexible body having a lumen extending along its length from a proximal .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                           

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793